DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendment filed on 05/26/2021. Claims 1, 3-4, 6-10, and 12-23 have been reviewed and are under consideration by this office action. Claims 1, 3-4, 7-10, and 12-18 have been amended by Applicant. Claims 2, 5, and 11 have been cancelled. Claims 19-23 have been added. The claims overcame the prior art rejection in the Final office action dated 01/26/2021. Claims 1, 3-4, 6-10, and 12-23 are currently pending and are allowed.












Reasons for Allowance
The rejection under 35 USC 101 has been withdrawn based on the Applicant’s amended claims and arguments. The Examiner finds the arguments persuasive, specifically on page 10 discussing limitations regarding continually updating a model. The Examiner further notes the claims recite limitations with a similar fact pattern to that of Example 42 of the PEG. Further the Examiner notes the amended claims recite elements that integrate the exception into a practical application. The Revised Guidance states that an additional element that reflects an improvement in the functioning of a computer is indicative that the additional element integrates the exception into a practical application. In Prong 2 of Step 2A, the Revised Guidance states that the claims should be evaluated to determine whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. Amended claims 1, 9, and 17 recite a combination of additional elements including:  a common data preparation engine comprising: a computing system including a standard data store, processor, and memory communicatively coupled to the processor, the memory storing instructions executable by the processor to: continually receive sales data for a plurality of items sold within a retail enterprise; incrementally process the sales data as it is received to convert the sales data to common format data; and store the common format data in the standard data store; an enterprise forecast engine comprising: a computing system including a processor, and a memory communicatively coupled to the processor, the memory storing instructions executable by the processor to: receive parameters for a demand forecast defining at least one of: one or more items of the plurality of items, a time period, and one or more locations of the retail enterprise; access past forecasting performance data of a plurality of component models for the received parameters; build an ensemble forecasting model using at least two of the plurality of component models, the at least two of the plurality of component models selected and weighted based on the past forecasting performance data. Claims 1, 9, and 17 as a whole integrate the abstract idea into a practical application.  Thus, amended claims 1, 9, and 17 recite limitations that integrate the abstract idea into a practical application based on the disclosure in Applicants specification.
Rejections under 35 U.S.C. 103 were previously withdrawn in the Final Rejection dated 04/27/21. The Examiner has further added the most relevant foreign references regarding the application to the PTO-892 as neither further teaches the amended limitations neither individually nor in combination.
The rejection of Claims 1-2, 4, 6-8, 10, 13-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0100295 A1 (hereinafter “Jetcheva”) in view of US 2013/0179220 A1 (hereinafter “Notani”), further in view of US 2017/0068715 A1 (hereinafter “Cannaliato”), further in view of US 2008/0086358 A1 (hereinafter “Doshi”) is withdrawn. Further the rejection of Claims 9 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0100295 A1 (hereinafter “Jetcheva”) in view of US 2013/0179220 A1 (hereinafter “Notani”), further in view of US 2017/0068715 A1 (hereinafter “Cannaliato”) is withdrawn. Further the  rejection of Claims 3 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0100295 A1, … further in view of NPL “From Ensemble Forecasts to Predictive Distribution Functions” (hereinafter “Brocker”) is withdrawn. Further the rejection of Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0100295 A1…, further in view of US 2005/0192915 A1 (hereinafter “Ahmed”) is withdrawn. Further the rejection of Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0100295,… further in view of US 2005/0192915 A1 (hereinafter “Ahmed”) is withdrawn. Further the rejection of Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US 
The closest relevant art is as follows:
- US 2015/0100295 A1 (Jetcheva): Jetcheva teaches building a standard data store, with an enterprise forecast engine, an ensemble forecast model from two or more component models, the two or more component models selected based on past forecasting performance and analyzing, with the ensemble forecast model, the common format data to generate an aggregate demand forecast. However, Jetcheva neither alone nor in combination does not further teach continually update the ensemble forecasting model in response to real- time updates to the common format data and time period-based demand changes by modifying selection and weighting of the at least two of the plurality of component models used to build the ensemble forecasting model.
- US 2013/0179220 A1 (Notani): Notani teaches continually receive sales data, receiving sales information in near real-time as the sales occur, in-store orders and online transactions, and continually updating the forecasting model in response to real-time updates. However, Notani neither alone nor in combination does not further teach continually update the ensemble forecasting model in response to real- time updates to the common format data and time period-based demand changes by modifying selection and weighting of the at least two of the plurality of component models used to build the ensemble forecasting model.
- US 2017/0068715 A1 (Cannaliato): Cannaliato teaches a common data preparation engine, a computing system including a data store, processor, and memory communicatively coupled to the processor, the memory storing instructions executable by the processor, continually receive sales data, incrementally process the sales data as it is received to convert 
- US 2008/0086358 A1 (Doshi): Doshi teaches a server comprising an API accessible by one or more client applications, receive requests for demand forecasts, communicate demand forecast requests to the forecasts data store, and receive demand forecasts from the forecasts data store. However, Doshi neither alone nor in combination does not further teach continually update the ensemble forecasting model in response to real- time updates to the common format data and time period-based demand changes by modifying selection and weighting of the at least two of the plurality of component models used to build the ensemble forecasting model.
- US 2005/0192915 A1 (Ahmed): Ahmed teaches techniques for forecasting thermal resource usage in a building  and further wherein the forecasting model is a single model based on a recurring neural network (RNN). However, Ahmed neither alone nor in combination does not further teach continually update the ensemble forecasting model in response to real- time updates to the common format data and time period-based demand changes by modifying selection and weighting of the at least two of the plurality of component models used to build the ensemble forecasting model.
- US 7,788,127 B1 (Gilgur): Gilgur teaches receiving a validation and selection of configuration options, sending a submission packet to a validation server, and displaying visualization of forecast performance on validation user interface. However, Gilgur neither alone nor in combination does not further teach continually update the ensemble forecasting model in 
- Deshpande et al. (US 20150134413 A1): Deshpande teaches a system for forecasting demand for one or more items in a given time period and location, the system comprising:  an enterprise forecasting engine configured to generate aggregate demand forecasts for each of a plurality of items sold within a retail enterprise over a first period of time; wherein the aggregate demand forecasts are generated using forecasting models that are continually updated based on sales data that is continually received at the system; a forecast data store configured to store the aggregate demand forecasts. However, Deshpande neither alone nor in combination does not further teach continually update the ensemble forecasting model in response to real- time updates to the common format data and time period-based demand changes by modifying selection and weighting of the at least two of the plurality of component models used to build the ensemble forecasting model.
- Mulukutla (US 20110238461 A1): Rider teaches a subset of one or more locations selected from all locations within the retail enterprise; the disaggregation service causing the computing system, when executed, to: determine a relative sales efficiency for each of the locations within the retail enterprise over the first time period for the selected item; determine a relative sales efficiency for each of the locations within the retail enterprise over the first time period for the selected item; compute a broken down demand forecast from the aggregate demand forecast for the item at the subset of one or more locations; and output the broken down demand forecast to the client. However, Mulukutla neither alone nor in combination does not further teach continually update the ensemble forecasting model in response to real- time 
- Ayres et al. (US 20110071885 A1): Ayres teaches method for transforming transactional data into a forecast of demand for controlling a commerce system, comprising: moving goods between members of a commerce system; recording transactional data related to movement of goods between the members of the commerce system, the transactional data including price, product, time, promotion, and customer; estimating daily disaggregating parameters (DDP) by minimizing an error function of day of week and transactional data grouped according to promotion, price range, or customer; estimating model parameters based on the DDP and transactional data using a demand model to generate a weekly forecast of demand for the goods. However, Ayres neither alone nor in combination does not further teach  continually update the ensemble forecasting model in response to real- time updates to the common format data and time period-based demand changes by modifying selection and weighting of the at least two of the plurality of component models used to build the ensemble forecasting model.
The closet non-patent literature of record  is as follows:
- NPL “From Ensemble Forecasts to Predictive Distribution Functions” (Brocker): Brocker teaches wherein the ensemble forecast model is calculated using an affine function. However, Brocker neither alone nor in combination does not further teach continually update the ensemble forecasting model in response to real- time updates to the common format data and time period-based demand changes by modifying selection and weighting of the at least two of the plurality of component models used to build the ensemble forecasting model.

The closet foreign reference of record  is as follows:
- Agostinelli (WO2008092147A2): Agostinelli teaches pre-aggregated data table within a data aggregation facility; pre-calculating and fixing data for a dimension of the data table; aggregating data within the data aggregation facility. However, Agostinelli neither alone nor in combination does not further teach continually update the ensemble forecasting model in response to real- time updates to the common format data and time period-based demand changes by modifying selection and weighting of the at least two of the plurality of component models used to build the ensemble forecasting model.
- Gould (WO2014049303A1): Gould teaches method for forecasting an optimized layout of a multi-dimensional space and determining an anticipated margin value for one or more units over a determined time period. However, Gould neither alone nor in combination does not further teach continually update the ensemble forecasting model in response to real- time updates to the common format data and time period-based demand changes by modifying selection and weighting of the at least two of the plurality of component models used to build the ensemble forecasting model.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.L.G./Examiner, Art Unit 3624